Case 2:21-cv-04237-FLA-MRW Document 12-7 Filed 06/06/21 Page 1 of 2 Page ID #:305




    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11                               UNITED STATES DISTRICT COURT
   12            CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   13
   14 ANTHONY MILLER,                                 Case No. 2:21-cv-4237-FLA-MRW
   15                     Plaintiff,                  [PROPOSED] ORDER
                                                      COMPELLING ARBITRATION
   16            vs.                                  AND STAYING ACTION
   17 CITIGROUP INC.; EARLY
      WARNING SERVICES, LLC; WELLS                    Date: July 16, 2021
   18 FARGO, N.A.; DOES 1-50                          Time: 1:30 p.m.
      INCLUSIVE,                                      Crtm: 6B
   19
               Defendants.
   20
   21
   22
   23
   24
   25
   26
   27
   28
        FKKS:2975226v.1 28253.800
                         [PROPOSED] ORDER COMPELLING ARBITRATION AND STAYING ACTION
Case 2:21-cv-04237-FLA-MRW Document 12-7 Filed 06/06/21 Page 2 of 2 Page ID #:306




    1                                     [PROPOSED] ORDER
    2            Defendant Citibank, N.A.’s Motion for An Order Compelling Arbitration and
    3 Staying Action came on for hearing on July 9, 2021 at 1:30 p.m.. before the
    4 Honorable Fernando L. Aenlle-Rocha of the United States District Court for the
    5 Central District of California, located at 350 West 1st Street, 6th Floor, Los
    6 Angeles, CA 90012. Upon consideration of the Motion and concurrently-filed
    7 supporting documents, the opposition papers, the reply papers, the pleadings and
    8 records on file herein, upon arguments of counsel, and good cause appearing
    9 therefore, the Motion is GRANTED. IT IS HEREBY ORDERED that:
   10            Plaintiff is COMPELLED to pursue in arbitration before JAMS the claims it
   11 has raised in this action, and this action is STAYED in its entirety pending
   12 completion of arbitration.
   13
   14            IT IS SO ORDERED.
   15
   16 Dated:
                                                         Hon. Fernando L. Aenlle-Rocha
   17
                                                         United States District Judge
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        FKKS:2975226v.1 28253.800                    1
                         [PROPOSED] ORDER COMPELLING ARBITRATION AND STAYING ACTION
